               Case 4:19-cv-03147 Document 1-1 Filed on 08/22/19 in TXSD Page 1 of 22




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20166611
Notice of Service of Process                                                                            Date Processed: 07/31/2019

Primary Contact:           Bruce Buttaro
                           Liberty Mutual Insurance Company
                           175 Berkeley Street
                           Boston, MA 02116

Entity:                                       Liberty Mutual Fire Insurance Company
                                              Entity ID Number 2542855
Entity Served:                                Liberty Mutual Fire Insurance Company
Title of Action:                              Michael Johnson vs. Liberty Mutual Fire Insurance Company
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Harris County Court at Law, TX
Case/Reference No:                            1138043
Jurisdiction Served:                          Texas
Date Served on CSC:                           07/30/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Matthew Zarghouni
                                              346-980-6600

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                                   Exhibit
                                                                  EXHIBIT
                                                                  _________
                                                                      A
             Case 4:19-cv-03147 Document 1-1 Filed on 08/22/19 in TXSD Page 2 of 22


                                               OFFICE OF DIANE TR.AUTMAN                                      ~ca—~
         ,                                                                                                      k p Sc
                                           CO~iJTNT'Y
                                             o        CIV L~ COURTS DEPARTMENT S                                      rO~ess/   C/~



                                                  Docket Number: 1138043                                                        `

                                       Receipt Number: Date: SherifflConstable Fee: $

MICHAEL JOHNSON, ET AL
Plaintiff                                                                    In The County Civil Court at Law no. I
VS.                                                                          201 Caroline, No. 500
I,lI3ERTY MUTUAL FIRE INSURANCE COMPANY                                      Houston, TX 77002
Def'endant

                                                        THE STATE OF TEXAS
  ORIGINAL PETITION ADiYIISSIONS, DISCLOSURE, PRODUC'Y'ION, INTERROGATORIES CITATION

To:      LIBERTY MUTUAL FIRE 1NSURANCE COMPANY
         C/O: CORPORATION SERVICE COMPANY
         211 EAST 7TH STREET SUITE 620
         AUSTIN, TX 78701-3218

Attaehed .is a copy of petition.
This instnlment was filed on the 24th day of July, 2019, in the above cited caiase number and cotirt. The instrument
attached describes the claim against you.

You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the county
clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you were
served this citation and petition, a default judgment may be taken against you.                                                       -

Issued and given under my iland and the seal of said court, at Houston, Texas, on this 25th day of July, 2019

(Seal)                                                             Diane Trautman, County Clerk
                                                                   County Civi I Court at Law No. 1
                                                                   201 Caroline, Suite 300
                                                                   Harris County, Texas
                                                                                                /


                                                                   Jesse Salas
                                                                   Deputy Co[inty Clerk
Requested             MATTHEW ZARGHOUNI
By:                   ZAR LAW FIRM
                      3900 ESSEX LANE STE 1011
                      HOUSTON TX 77027




                                                P.O. Box 1525 O Houston, T7{ 77251-1525 e, (713) 274-1374

         Porm No. 1-101029 (Rev. 08/29/2016)                 WWW.CCLERK.HCTX.NE"I'                          Page I of 1
     Case 4:19-cv-03147 Document 1-1 Filed on 08/22/19 in TXSD Page 3 of 22
                                                   1138043
                                                                                                  7/24/2019 5:15 PM
                                Harris County - County Civil Court at Law No. 1                      Diane Trautman
                                                                                                        County Clerk
                                                                                                       Harris County
                                                                                  Jury Fee Paid

                                     CAUSE NO.

 MICHAEL JOHNSON AND IRENE                                                    IN THE COUNTY COURT
 JOHNSON

 I'LAINTIFFS,


 VS.                                                                         HARRIS COUNTY, TEXAS

 LIBERTY MUTUAL FIRE
 INSURANCE COMPANY

 DEFENDANT.
                                                                            COUNTY COURT AT LAW


    PLAINTIFFS' ORIGINAL PETITION, JURY DEMAND, DISCOVERY REQUESTS,
                        AND STIPULATED DAMAGES

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Michael Johnson and Irene Johnson ("Plaintiffs"), and file this Plaintiffs'

Original Petition complaining of Liberty Mutual Fire Insurance Company ("Defendant"), and for

cause of action, Plaintiffs would respectfully show the following:

                                 A. DISCOVERY CONTROL PLAN

        1.       Plaintiffs intend to conduct discovery under Level 1 of Texas Rules of Civil Procedure

190.2 and 169.

                                               B. PARTIES

        2.       Plaintiffs, Michael Johnson and Irene Johnson, reside in Harris County, Texas at 506

Remington Lodge Ct., Houston, Texas 77073.

        3.       Defendant, Liberty Mutual Insurance Company, is an insurance company doing

business in Texas and may be served through its officers or its attorney for service at Corporation

Service Company with address at 211 East 7th Street Suite 620, Austin TX 78701 -3218. Plaintiffs

request service at this time.
    Case 4:19-cv-03147 Document 1-1 Filed on 08/22/19 in TXSD Page 4 of 22




                                         C. JURISDICTION

       4.      The Court has jurisdiction over Liberty Mutual Fire Insurance Company because

Liberty Mutual Fire Insurance Company engages in the business of insurance in the State of Texas,

and the causes of action arise out of its business activities in the State of Texas, including those in

Harris County, Texas, with reference to'this specific case.

                                             11 VF.NTTF.


       5.      Venue is proper in HARRIS COUNTY, Texas, because the insured property is situated

in HARRIS COUNTY, Texas. Tex. Civ. Prac. & Rem. Code § 15.032.

                         E. CONDITIONS PRECEDENT AND NOTICE

       6.      All conditions precedent to recovery have been performed, waived, or have occurred.

       7.      Defendant has received a pre-suit notice complying with the Texas Insurance Code §

Section 542A.003.

                          F. AGENCY AND RESPONDEAT SUPERIOR

       8.      Whenever in this petition it is alleged that Liberty Mutual Fire Insurance Company did

any act or omission, it is meant that Liberty Mutual Fire Insurance Company itself or its agents,

officers, servants, employees, or representatives did such act or omission, and it was done with the full

authorization or ratification of Liberty Mutual Fire Insurance Company or done in the normal routine,

course, and scope of the agency or employment of Liberty Mutual Fire Insurance Company or its

agents, officers, servants, employees, or representatives.

                                              G. FACTS

       9.      Plaintiffs are named insureds under a property insurance policy— H3229820116340

(the "Policy")—issued by Liberty Mutual Insurance Company. The Policy insures, among other things,

against losses fi•om storm damage to Plaintiffs' property, namely, the real property and improvements

located at 506 Remington Lodge Ct., Houston, Texas 77073 (the "Property")
    Case 4:19-cv-03147 Document 1-1 Filed on 08/22/19 in TXSD Page 5 of 22




       10.     On or about 08/27/2017, during the policy period, Hurricane Harvey caused damage to

the Property that was covered under the Policy. The storm caused extensive damage to the Property,

including but not limited to, damage to the roof and fence of their home.

       11.     Plaintiffs noticed damage to the Property and contacted Liberty Mutual Fire Insurance

Company to notify Liberty Mutual Fire Insurance Company of the damage.

       12.     Plaintiffs submitted a claim, 036092127-01, to Liberty Mutual Fire Insurance Company

against the Policy for all roof damage, water damage, and wind damage the Property sustained because

of the storm. Plaintiffs reported missing shingles and fans blown away and roof damage and leaks.

       13.     Plaintiffs asked that Liberty Mutual Fire Insurance Company honor its contractual

obligations to cover the cost of repairs to the Property.

       14.     Liberty Mutual Fire Insurance Company assigned Steve Massey (the "Field Adjuster")

to adjust the claim. Liberty Mutual Fire Insurance Company and the Field Adjuster conducted a

substandard investigation of Plaintiffs' claim, failed to thoroughly investigate Plaintiffs' losses, and

spent an inadequate amount of time on the investigation. The Field Adjuster failed to fully inspect all

damage to the Property.

        15.    Despite obvious, visible storm damage, the Field Adjuster, on his behalf and on behalf

of Liberty Mutual Insurance Company, verbally misrepresented to Plaintiffs at the time of the

inspection and thereafter that the Property had no storm-related damage and refused to acknowledge

the missing, torn, and loose shingle tabs existed all over the roof. The Field Adjuster repeated this

misrepresentation, again on his own behalf and on behalf of Liberty Mutual Insurance Company, in a

letter to Plaintiffs dated 09/05/2017.

        16.    Together, therefore, Liberty Mutual Fire Insurance Company and the Field Adjuster set

out to deny properly-covered damages by performing a results-oriented investigation of Plaintiffs'

claim, which resulted in a biased, unfair, and inequitable evaluation of Plaintiffs' losses on the
     Case 4:19-cv-03147 Document 1-1 Filed on 08/22/19 in TXSD Page 6 of 22




Property.

        17.       Defendant Liberty Mutual Fire Insurance Company failed to perform its contractual

obligation to adequately compensate Plaintiffs under the terms of the Policy. All conditions precedent

to recovery under the Policy have been perfoi-med by Plaintiffs. Liberty Mutual Insurance Company's

conduct constitutes a breach of the insurance contract between Liberty Mutual Fire Insurance Company

and Plaintiffs.

        18.       Even though the Property sustained obvious damage caused by a covered occurrence,

Defendant misrepresented the scope of damage to the Property and misrepresented the scope of

coverage under the Policy.

        19.       Defendant failed to make an attempt to settle Plaintiffs' claim in a fair manner, although

it was aware of its liability to Plaintiffs under the Policy.

        20.       Defendant refused to adequately compensate Plaintiffs under the terms of the Policy

and failed to conduct a reasonable investigation of the claim.

        21.       Defendant failed to offer Plaintiffs a reasonable explanation for why Plaintiffs' claim

was denied.

        22.       Defendant, Liberty Mutual Insurance Company, failed to timely acknowledge

Plaintiffs' claim, begin an investigation of the claim, and request all information reasonably necessary

to investigate Plaintiffs' claim within the statutorily mandated time of receiving notice of the claim.

        23.       Defendant, Liberty Mutual Insurance Company, failed to accept or deny Plaintiffs' full

and entire claim within the statutorily mandated time of receiving all the necessary information.

        24.       Defendant, Liberty Mutual Insurance Company, delayed full payment of Plaintiffs'

claim longer than allowed, and, to date, Plaintiffs have not received full payment for Plaintiffs' claim.

        25.       Since the tiine Plaintiffs' claim was presented to Defendant Liberty Mutual Insurance

Company, the liability of Liberty Mutual Fire Insurance Company to pay the full claim in accordance
       Case 4:19-cv-03147 Document 1-1 Filed on 08/22/19 in TXSD Page 7 of 22




with the terms of the Policy has been reasonably clear. Nevertheless, Liberty Mutual Fire Insurance

Company has refused to pay, despite there being no basis on which a reasonable insurance company

would have relied to deny the claim. This conduct is a violation of Liberty Mutual Insurance

Company's duty of good faith and fair dealing.

         26.   Defendant knowingly or recklessly made false representations, as described above, as

to material facts. Alternatively, Defendant knowingly concealed all or part of material information

from Plaintiffs.

         27.   Plaintiffs have suffered damages because of Defendant's actions described above. The

mishandling of Plaintiffs' claims also caused a delay in Plaintiffs' ability to fully repair the Property,

resulting in additional damages.

                                      H. CAUSES OF ACTION

         28.   Each of the foregoing paragraphs is incorporated by reference in the following:

  I.     Breach of Contract

         29.   Defendant had a contract of insurance with Plaintiffs. Defendant breached the terms of

that contract by wrongfully denying and/or underpaying the claims and Plaintiffs were damaged

thereby.

 II.     Prompt Payment of Claims Statute

         30.   The failure of Defendant to pay for Plaintiffs losses and/or to follow the statutory time

guidelines for accepting or denying coverage constitutes a violation of § 542.051 et seq, of the Texas

Insurance Code.

         31.   Plaintiffs, therefore, in addition to Plaintiffs' claims for damages, are entitled to interest

and attorneys' fees as set forth in § 542.060 of the Texas Insurance Code.

III.     Attorney's Fees

         32.   Plaintiffs engaged the undersigned attorney to prosecute this lawsuit against Defendant
     Case 4:19-cv-03147 Document 1-1 Filed on 08/22/19 in TXSD Page 8 of 22




and agreed to pay reasonable attorney's fees and expenses through trial and any appeal.

        33.     Plaintiffs are entitled to recover reasonable and necessary attorney's fees pursuant to

Tex. Civ. Prac. & Rem. Code §§ 38.001-38.003 because Plaintiffs are represented by an attorney,

presented the claim to Defendant, and Defendant did not tender the just amount owed before the

expiration of the 30th day after the claim was presented.

        34.     Plaintiffs further pray that they be awarded all reasonable attorneys' fees incurred in

prosecuting their causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.

                  I. STATEMENT OF RELIEFAND STIPULATED DAMAGES

        35.     As required by Rule 47(b) of the Texas Rules of Civil Procedure, Plaintiff's counsel

states that the damages sought are within the jurisdictional limits of this Court. As required by Rule

47(c) of the Texas Rules of Civil Procedure, Plaintiffs' counsel states that Plaintiffs are seeking

monetary relief of less than $100,000. A jury, however, will ultimately determine the amount of

monetary relief actually awarded. Plaintiff also seeks prejudgment and post- judgment interest at the

highest legal rate.

                                     J. STIPULATED DAMAGES

        36.     Plaintiff, Michael Johnson and Irene Johnson, through its undersigned counsel,

stipulates to the following amount of damages and submits this stipulation to the Court for approval.

        37.     Plaintiff hereby stipulates that Plaintiff will not accept a judgment that exceeds the sum

or value of $75,000, exclusive of interest and costs, nor will Plaintiff amend this petition before or after

the one-year removal deadline to seek in excess of $75,000, exclusive of interest and costs, as those

terms are used in 28 U.S.C. § 1332(a).
    Case 4:19-cv-03147 Document 1-1 Filed on 08/22/19 in TXSD Page 9 of 22




                               K. RESERVATION OF RIGHTS

       38.     Plaintiffs reserves the right to prove the amount of damages at trial. Plaintiffs reserve

the right to amend their petition to add additional counts upon further discovery and as investigation

continues.

                                         L. JURY DEMAND

       39.     Plaintiffs hereby request that all causes of action alleged herein be tried before a jury

consisting of citizens residing in HARRIS COUNTY, Texas. Plaintiffs hereby tenders the

appropriate jury fee.

                                   M. DISCOVERY REQUESTS

       40.     Pursuant to Rule 194, you are requested to disclose, within fifty (50) days after service

of this request, the information or material described in Rule 194.2(a)-(1).

       41.     You are also requested to respond to the attached interrogatories, requests for

production, and requests for admission within fifty (50) days, in accordance with the instructions stated

therein.

                                             N.PRAYER

               WHEREFORE, PREMISES CONSIDERED, Plaintiffs, Michael Johnson and Irene

Johnson, pray that, upon final hearing of the case, they recover all damages from and against

Defendant, Liberty Mutual Insurance Company, that may. reasonably be established by a

preponderance of the evidence, and that Plaintiffs be awarded attorneys' fees through trial and appeal,

costs of court, pre judgment interest, post judgment interest, and such other and further relief, general

or special, at law or in equity, to which Plaintiffs may show themselves to be justly entitled.
    Case 4:19-cv-03147 Document 1-1 Filed on 08/22/19 in TXSD Page 10 of 22




                                                    Respectfully submitted,

                                                    ZAR LAW FIRM

                                                    /s/Matthew M. Zarghouni
                                                    Matthew Zarghouni
                                                    State Bar No. 24086085
                                                    3900 Essex Lane, Ste 1011
                                                    Houston, Texas 77027
                                                    Office: (346) 980-6600
                                                    Fax: (281) 888-3150
                                                    Matt@zar-law.com

                                                    ATTORNEY FOR PLAINTIFFS



                                  CERTIFICATE OF SERVICE

        I hereby certify that I sent a true and correct copy of the attached discovery requests to
Defendant as an attachment to the Original Petition. Therefore, Defendant would have received it when
it was served with the citation.



                                                           /s/Matthew M. Zar h~uni
                                                           Matthew Zarghouni
Case 4:19-cv-03147 Document 1-1 Filed on 08/22/19 in TXSD Page 11 of 22




                                    INSTRUCTIONS

 A.    These discovery requests call for your personal and present knowledge, as well as the
       present knowledge of your attorneys, investigators and other agents, and for
       information available to you and to them.

 B.    Pursuant to the applicable rules of civil procedure, produce all documents responsive
       to these Requests for Production as they are kept in the usual course of business or
       organized and labeled to correspond to the categories in the requests within the time
       period set forth above to Zar Law Firm.

 C.    If you claim that any document or information which is required to be identified or
       produced by you in any response is privileged, produce a privilege log according to the
       applicable rules of civil procedure.

       1.   Identify the document's title and general subject matter;
       2.   State its date;
       3.   Identify all persons who participated in its preparation;
       4.   Identify the persons for whom it was prepared or to whom it was sent;
       5.   State the nature of the privilege claimed; and
       6.   State in detail each and every fact upon which you base your claim for privilege.

 D.    If you claim that any part or portion of a document contains privileged information,
       redact only the part(s) or portion(s) of the document you claim to be privileged.

 E.    If you cannot answer a particular Interrogatory in full after exercising due diligence to
       secure the information to do so, please state so and answer to the extent possible,
       specifying and explaining your inability to answer the remainder and stating whatever
       information or knowledge you have concerning the unanswered portion.
       Interrogatories must be answered under oath and supported by an affidavit.

 F.    You are also advised that you are under a duty to seasonably amend your responses if
       you obtain information on the basis of which:

       1. You know the response made was incorrect or incomplete when made; or
       2. You know the response, though correct and complete when made, is no longer true
          and complete, and the circumstances
Case 4:19-cv-03147 Document 1-1 Filed on 08/22/19 in TXSD Page 12 of 22




                                     DEFINITIONS

 A.    "Defendant," "Liberty Mutual Insurance Company," "You," "Your(s)," refers to
       Liberty Mutual Insurance Company, its agents, representatives, employees and any
       other entity or person acting on its behalf.

 B.    "Plaintiff' refers to the named Plaintiff in the above-captioned suit.

 C.    "The Property(ies)" refers to the property or properties located at the address covered
       by the Policy.

 D.    "The Policy" refers to the policy issued to Plaintiff by the insurer and at issue in this
       lawsuit.

 E.    "The Claim(s)" means the claim for insurance benefits submitted by Plaintiff and at
       issue in this lawsuit, or in a prior claim, as the context may dictate.

 F.    "Date of Loss" refers to the date(s) of loss identified in Plaintiff's live
       petition/complaint or other written or oral notice, or otherwise assigned to the claim by
       the insurer.

 G.    "Handle" or "Handled" means investigating, adjusting, supervising, estimating,
       managing, settling, approving, supplying information or otherwise performing a task
       or work with respect to the claim(s) at issue in this lawsuit, excluding purely ministerial
       or clerical tasks.

 H.    "Lawsuit" refers to the above styled and captioned case.

 I.    "Communication" or "communications" shall mean and refer to the transmission or
       exchange of information, either orally or in writing, and includes without limitation any
       conversation, letter, handwritten notes, memorandum, inter or intraoffice
       correspondence, electronic mail, text messages, or any other electronic transmission,
       telephone call, telegraph, telex telecopy, facsimile, cable, conference, tape recording,
       video recording, digital recording, discussion, or face-to-face communication.

       The term "Document" shall mean all tangible things and data, however stored, as set
       forth in the applicable rules of civil procedure, including, but not limited to all original
       writings of any nature whatsoever, all prior drafts, all identical copies, all nonidentical
       copies, correspondence, notes, letters, memoranda of. telephone conversations,
       telephone messages or call slips, interoffice memoranda, intraoffice memoranda, client
       conference reports, files, agreements, contracts, evaluations, analyses, records,
       photographs sketches, slides, tape recordings, microfiche, communications, printouts,
       reports, invoices, receipts, vouchers, profit and loss statements, accounting ledgers,
       loan documents, liens, books of accounting, books of operation, bank statements,
       cancelled checks, leases, bills of sale, maps, prints, insurance policies, appraisals,
       listing.agreements, real estate closing documents, studies, summaries, minutes, notes,
Case 4:19-cv-03147 Document 1-1 Filed on 08/22/19 in TXSD Page 13 of 22




         agendas, bulletins, schedules, diaries, calendars, logs, announcements, instructions,
         charts, manuals, brochures, schedules, price lists, telegrams, teletypes, photographic
         matter, sound reproductions, however recorded, whether still on tape or transcribed to
         writing, computer tapes, diskettes, disks, all other methods or means of storing data,
         and any other documents. In all cases where originals, prior drafts, identical copies, or
         nonidentical copies are not available; "document" also means genuine, true and correct
         photo or other copies of originals, prior drafts, identical copies, or nonidentical copies.
         "Document" also refers to any other material, including without limitation, any tape,
         computer program or electronic data storage facility in or on which any data or
         information has been written or printed or has been temporarily or permanently
         recorded by mechanical, photographic, magnetic, electronic or other means, and
         including any materials in or on which data or information has been recorded in a
         manner which renders in unintelligible without machine processing.

 K.       The term "referring" or "relating" shall mean showing, disclosing, averting to,
          comprising, evidencing, constituting or reviewing.

 L.       The singular and masculine form of any noun or pronoun includes the plural, the
          feminine, and the neuter.

 M.       The terms "identification," "identify," and "identity" when used in reference to:

      1. Natural Persons: Means to state his or her full name, residential address, present or
         last known business address and telephone number, and present or last known position
         and business affiliation with you;
      2. Corporate Entities: Means to state its full name and any other names under which it
         does business, its form or organization, its state of incorporation, its present or last
         known address, and the identity of the officers or other persons who own, operate, or
         control the entity;
      3. Documents: Means you must state the number of pages and nature of the document
         (e.g. letter or memorandum), its title, its date, the name or names of its authors and
         recipients, its present location and custodian, and if any such document was, but no
         longer is, in your possession or control, state what disposition was made of it, the date
         thereof, and the persons responsible for making the decision as to such disposition;
      4. Communication: Requires you, if any part of the communication was written, to
         identify the document or documents which refer to or evidence the communication and,
         to the extent that the communication was non-written, to identify each person
         participating in the communication and to state the date, manner, place, and substance
         of the communication; and
      5. Activity: Requires you to provide a description of each action, occurrence, transaction
         or conduct, the date it occurred, the location at which it occurred, and the identity of all
         persons involved.

 N.       The term "Claim File" means the claim files and "field file(s)," whether kept in paper
          or electronic format, including but not limited to all documents, file jackets, filenotes,
          claims diary or journal entries, log notes, handwritten notes, records of oral
          communications, communications, correspondence, photographs, diagrams, estimates,
   Case 4:19-cv-03147 Document 1-1 Filed on 08/22/19 in TXSD Page 14 of 22




            reports, recommendations, invoices, memoranda and drafts of documents regarding the
            Claim.

     O.     The term "Underwriting File" means the entire file, including all documents and
            information used for underwriting purposes even if you did not rely on such documents
            or information in order to make a decision regarding insuring Plaintiff's Property.


                              NOTICE OF AUTHENTICATION

You are advised that pursuant to Tex. R. Civ. P. 193.7, Plaintiff intends to use all documents
exchanged and produced between the parties, including but not limited to correspondence and
discovery responses during the trial of the above-entitled and numbered cause.
   Case 4:19-cv-03147 Document 1-1 Filed on 08/22/19 in TXSD Page 15 of 22




                            INTERROGATORIES TO DEFENDANT
                        LIBERTY MUTUAL INSURANCE COMPANY
INTERROGATORY NO, 1:
Identify all persons answering or supplying any information in answering these interrogatories.

ANSWER:



INTERROGATORY NO. 2:
Identify all persons who were involved in evaluating Plaintiffs' claim and provide the following
information for each person you identify:

         a.      their name and job title(s) as of the Date of Loss;
         b.      their employer; and
         C.      description of their involvement with Plaintiffs' Claim.
ANSWER:



INTERROGATORY NO. 3:
If you contend that the some or all of the damages to the Property were not covered losses tinder the
Policy, describe:

         a.      the scope, cause and origin of the damages you contend are not covered losses under
                 the Policy; and
         b.      the term(s) or exclusion(s) of the Policy you relied upon in support of your decision
                 regarding the Claim.

ANSWER:



INTERROGATORY NO. 4:
State whether the initial estimate you issued was revised or reconciled, and if so, state what was
changed and who did it.

ANSWER:


INTERROGATORY NO, 5:
If you contend that Plaintiffs did not provide you with requested information that was required to
properly evaluate Plaintiffs' Claim, identify the information that was requested and not provided, and
the dates you made those request(s).

ANSWER:
    Case 4:19-cv-03147 Document 1-1 Filed on 08/22/19 in TXSD Page 16 of 22




INTERROGATORY NO. 6:
If you contend that Plaintiffs' acts or omissions voided, nullified, waived or breached the Policy in
any way, state the factual basis for your contention(s).

ANSWER:


INTERROGATORY NO. 7:
If you contend that Plaintiffs failed to satisfy a condition precedent or covenant of the Policy in any way,
state the factual basis for your contention(s).

ANSWER:


INTERROGATORY NO. 8:
Identify the date you first anticipated litigation.

ANSWER:


INTERROGATORY NO. 9:
State the factual basis for each of your affirmative defenses.

ANSWER:                                       r




INTERROGATORY NO. 10:
If you contend that Plaintiffs failed to provide proper notice of the claim made the basis of this lawsuit,
describe how the notice was deficient, and identify any resulting prejudice.

ANSWER:
                                                                             ,




INTERROGATORY NO. 11:
If you contend that Plaintiffs failed to mitigate damages, describe how Plaintiffs failed to do so, and
identify any resulting prejudice.




INTERROGATORY NO. 12:                         ~
Identify all items on the claim made the basis of this Lawsuit to which Defendant applied depreciation,
stating for each item the criteria used and the age of the item.

ANSWER:
    Case 4:19-cv-03147 Document 1-1 Filed on 08/22/19 in TXSD Page 17 of 22




                       REOUESTS FOR PRODUCTION TO DEFENDANT
                          LIBERTY MUTUAL INSURANCE COMPANY
REOUEST FOR PRODUCTION NO. 1
Produce a certified copy of all Policies you issued to Plaintiffs for the Property that were in effect on
the Date of Loss.

RESPONSE:



REOUEST FOR PRODUCTION NO. 2
Produce your complete Underwriting File for Plaintiffs policy of insurance with you.

RESPONSE:



REOUEST FOR PRODUCTION NO. 3
Produce the complete Claim File including all documents, notes, comments, and communications
regarding the Claim.

RESPONSE:


REOUEST FOR PRODUCTION NO. 4
Produce all documents Plaintiffs (or any other person) provided to you related to the Claim or the
Property.

RESPONSE:



REOUEST FOR PRODUCTION NO. 5
Produce all documents you provided to Plaintiffs (or any other person) related to the Claim or the
Property.

RESPONSE:



REOUEST FOR PRODUCTION NO, 6
Produce all documents (including reports, surveys, appraisals, damage estimates, proof of loss, or
adjuster's report(s)) referring to the Claim, the Property or damage to the Property.

RESPONSE:
    Case 4:19-cv-03147 Document 1-1 Filed on 08/22/19 in TXSD Page 18 of 22




REOUEST FOR PRODUCTION NO. 7
Produce all communications between any of your claims personnel, claims handlers, field adjusters,
office adjusters, and their direct or indirect supervisors related to the investigation, handling, and
settlement of Plaintiffs' Claim.

RESPONSE:



REOUEST FOR PRODUCTION NO. 8
Produce all written communications you sent to, or received from, any independent adjusters,
engineers, contractors, estimators, consultants or other third-parties who participated in
investigating, handling, consulting on, and/or adjusting Plaintiffs' Claim.

RESPONSE:



REOUEST FOR PRODUCTION NO. 9
Produce all written and/or electronic communications you sent to, or received, from Plaintiffs and/or
any other named insured on the Policy related to the Claim, the Property, or this Lawsuit.

RESPONSE:



REOUEST FOR PRODUCTION NO. 10
Produce the personnel file for anyone you (or an adjusting firm) assigned to participate in evaluating
damage to Plaintiffs' Property, including performance reviews/evaluations. This request is limited
to the three (3) years prior to the Date of Loss and one (1) year after the Date of Loss.

RESPONSE:



REOUEST FOR PRODUCTION NO. 11
Produce your claim handling manual(s) (including operating guidelines) in effect on the Date of Loss
related to your claims practices, procedures and standards for property losses and/or wind and hail
hurricane claims, for persons handling claims on your behalf.

RESPONSE:



REOUEST FOR PRODUCTION NO. 12
Produce your property claims training manual and materials in effect on the Date of Loss, for persons
handling, investigating and adjusting claims.

RESPONSE:
   Case 4:19-cv-03147 Document 1-1 Filed on 08/22/19 in TXSD Page 19 of 22




REOUEST FOR PRODUCTION NO. 13
Produce all estimates, drafts of those estimates, reports or memoranda, including drafts of the sarrie,
created for you or by any independent adjusters or adjusting firms in connection with the Claim.

RESPONSE:



REOUEST FOR PRODUCTION NO. 14
Produce all documents you identified, referred to, or relied upon in answering Plaintiffs'
interrogatories.

RESPONSE:



REOUEST FOR PRODUCTION NO. 15
To the extent that you claim a privilege over any documents, please provide a privilege log in
accordance with the Texas Rules of Civil Procedure.

RESPONSE:
    Case 4:19-cv-03147 Document 1-1 Filed on 08/22/19 in TXSD Page 20 of 22




                       REOUEST FOR ADMISSIONS TO DEFENDANT
                         LIBERTY MUTUAL INSURANCE COMPANY

REOUEST FOR ADMISSION NO, 1:
Admit that on Date of Loss the Property sustained damages caused by a windhurricane.

RESPONSE:



REOUEST FOR ADMISSION NO. 2:
Admit that on Date of Loss the Property sustained damages caused by a hailhurricane.

RESPONSE:



REOUEST FOR ADMISSION NO. 3:
Admit that as of the Date of Loss the Policy was in full force and effect.

RESPONSE:



REOUEST FOR ADMISSION NO. 4:
Admit that as of the Date of Loss all premiums were fully satisfied under the Policy.

RESPONSE:




REOUEST FOR ADMISSION NO. 5:
Admit that the Policy is an actual cash value policy.

RESPONSE:



REOUEST FOR ADMISSION NO, 6:
Admit that aside from the Claim at issue, Plaintiffs have never previously submitted a claim to you
for damage to the Property.

RESPONSE:
          Case 4:19-cv-03147 Document 1-1 Filed on 08/22/19 in TXSD Page 21 of 22




      REOUEST FOR ADMISSION NO. 7:
      Admit that you did not request a Sworn Proof of Loss from Plaintiffs in connection with the Claim at
      issue.

      RESPONSE:


      REOUEST FOR ADMISSION NO. 8:
---   Admit that you did not request a Sworn Proof of Loss from any other named insured on the Policy in
      connection with the Claim at issue.

      RESPONSE:



      REOUEST FOR ADMISSION NO. 9:
      Admit that Plaintiffs timely submitted the Claim.

      RESPONSE:


      REOUEST FOR ADMISSION NO, 10:
      Admit that your decision to deny or partially deny Plaintiffs' Claim was made in whole or in part on
      the basis that third parties were responsible for causing damages to the Property.

      RESPONSE:



      REOUEST FOR ADMISSION NO. 11:
      Admit that Defendant's decision to deny or partially deny Plaintiffs' Claim was made in whole or in
      part on the basis that the claimed damages are not covered by the Policy.

      RESPONSE:



      REOUEST FOR ADMISSION NO. 12:
      Admit that Defendant's decision to deny or partially deny Plaintiffs' Claim was made in whole or in
      part on the timeliness of the Claim's submission.

      RESPONSE:
   Case 4:19-cv-03147 Document 1-1 Filed on 08/22/19 in TXSD Page 22 of 22




REOUEST FOR ADMISSION NO. 13:
Admit that you depreciated the costs of labor when determining the actual cash value of the Claim at
issue.

RESPONSE:

REOUEST FOR ADMISSION NO. 14:
Admit that the adjuster assigned to investigate the Claim did not review the underwriting file at any
time during the adjustment of the Claim.

RESPONSE:



REOUEST FOR ADMISSION NO. 15:
Admit that the Claim was reviewed by persons other than people who actually inspected the Property.

RESPONSE:
